Citation Nr: 0912188	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  02-07 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

For the period from July 30, 2004 to present, entitlement to 
a compensable evaluation for chronic rhinitis with deviated 
nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision.  In that decision, 
the Veteran's bilateral chronic maxillary sinusitis with 
deviated nasal septum and chronic rhinitis was increased to 
10 percent disabling from March 1, 1999 and 30 percent 
disabling from March 7, 2000.  In an October 2004 rating 
decision, the Veteran's service-connected disability was re-
characterized as two different disabilities: (1) bilateral 
chronic maxillary sinusitis, rated as 30 percent disabling 
effective March 1, 1999; and (2) chronic rhinitis with 
deviated septum, rated as non-compensable from March 1, 1999, 
then 30 percent from March 7, 2000, and then non-compensable 
from July 30, 2004.  

FINDING OF FACT

The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to a compensable evaluation for 
chronic rhinitis with deviated nasal septum (for the period 
from July 30, 2004 to present) in February 2009, before a 
decision by the Board was issued on this particular issue.  


CONCLUSION OF LAW

The appeal with regard to the claim of entitlement to a 
compensable evaluation for chronic rhinitis with deviated 
nasal septum (for the period from July 30, 2004 to present) 
has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2009, the Veteran's representative indicated that 
the Veteran did not wish to continue his appeal.  As of 
February 2009, the Board had not yet promulgated a final 
decision on the Veteran's appeal of entitlement to a 
compensable evaluation for chronic rhinitis with deviated 
nasal septum for the period from July 30, 2004 to present.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).  

Because the Veteran has clearly expressed his desire to 
terminate his appeal, because he has done so in writing, and 
because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal, the legal 
requirements for a proper withdrawal has been satisfied.  
38 C.F.R. § 20.204(b) (2008).  Further action by the Board on 
this particular matter is not appropriate and the Veteran's 
appeal should be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).  


ORDER

The appeal of the claim of entitlement to a compensable 
evaluation for chronic rhinitis with deviated nasal septum 
(for the period from July 30, 2004 to present) is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


